OLD REPUBLIC INTERNATIONAL CORPORATION Annual Meeting of Shareholders Friday, May 27, 2016 3:00 p.m., Chicago Time Offices of Old Republic International Corporation 22nd Floor Conference Center 307 North Michigan Avenue Chicago, Illinois 60601 Important Notice Regarding the Availablility of Proxy Materials for the Annual Meeting: The Annual Report/Proxy Statement is available at www. proxyvote.com. _ OLD REPUBLIC INTERNATIONAL CORPORATION 307 North Michigan Avenue Chicago, Illinois 60601 This proxy is solicited by the Board of Directors for use at the Annual Meeting on May 27, 2016. Theundersigned hereby appoints KARL W. MUELLER, JOHN R. HEITKAMP, JR. andA.C. ZUCARO or any one of them (with fullpower of substitution in each) the proxy or proxies of the undersigned to vote, as designated below, all shares of Old Republic International Corporation Common Stock that the undersigned is entitled to vote at the annual meeting of the shareholders to be held in the 22nd Floor Conference Center at the offices of Old Republic International Corporation, 307 North Michigan Avenue, Chicago, Illinois 60601, onMay 27, 2016, at 3:00 P.M., Chicago Time (CT), or at any adjournment thereof. This proxy, when properly executed, will be voted in the manner directed herein by the undersigned shareholder.If no direction is made, this proxy will be voted in accordance with the recommendation of the Board of Directors FOR proposals 1, 2, 3and AGAINST proposal 4, and in the the proxy's discretion upon such other business as may properly come before the meeting or any adjournment thereof. Continued and to be signed on reverse side VOTE BY INTERNET - www.proxyvote.com Use the Internet to transmit your voting instructions and for electronic delivery ofinformation up until 11:59 P.M. (EDT)on May 26, 2016. Have your proxy cardin hand when you access the web site and follow the instructions to obtain yourrecords and to create an electronic voting instruction form. OLD REPUBLIC INTERNATIONALCORP. 307 N. MICHIGAN AVENUE CHICAGO, IL 60601-5382 ATTN: WILLIAM J. DASSO VOTE BY PHONE - 1-800-690-6903 Use any touch-tone telephone to transmit your voting instructions up until 11:59P.M. (EDT)on May 26, 2016. Have your proxy card in hand when you call andthen follow the instructions. VOTE BY MAIL Mark, sign and date your proxy card and return it in the postage-paid envelope wehave provided or return it toVote Processing,c/o Broadridge, 51Mercedes Way, Edgewood, NY 11717. TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: x KEEP THIS PORTION FOR YOUR RECORDS _ DETACH AND RETURN THIS PORTION ONLY THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED. For Withhold For AllTo withhold authority to vote for any All All Exceptindividual nominee(s), mark "For All Except" and write the number(s) of the The Board of Directors recommends that you votenominee(s) on the line below. FOR the following: 1.Election of Directorsooo Nominees 01Jimmy A. Dew02 John M. Dixon03 Dennis P. Van Mieghem The Board of Directors recommends you vote FOR proposals 2 and3. For Against Abstain 2.To ratify the selection of KPMG LLP as the company's auditors for 2016o o o 3.Advisory vote to approve executive compensation o o o The Board of Directors recommends you vote AGAINST the following proposal. For Against Abstain 4. To vote on the shareholder proposal listed in the Company's Proxy Statement, if properly submitted ooo NOTE: Such other business as may properly come before the meeting or any adjournment thereof. Please sign exactly as your name(s) appear(s) hereon. When signing as attorney, executor, administrator, or other fiduciary, please give full title as such. Joint owners should each sign personally. All holders must sign. If a corporation or partnership, please sign in full corporate or partnership name, by authorized officer. Signature (PLEASE SIGN WITHIN BOX) Date Signature (Joint Owners) Date
